Exhibit 99.7 STOCKHOLDER AGREEMENT BY AND AMONG SXC HEALTH SOLUTIONS CORP., NEW MOUNTAIN PARTNERS, L.P., AND NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC. DATED AS OF FEBRUARY 25, INDEX OF DEFINED TERMS Page Agreement 1 Beneficial Ownership 2 Beneficially Own 2 Beneficially Owned 2 Claims 11 Company 1 Company Common Stock 1 Company Convertible Preferred Stock 1 Company Stock 1 Covered Shares 2 Depositary 3 Encumbrance 2 Existing Shares 2 Fundamental Amendment 13 Grantees 5 Lock-Up Period 8 Meeting Right 12 Merger 1 Merger Agreement 1 Merger Sub 1 Offer 1 Operative Date 2 Other Stockholder 2 Parent 1 Prohibited Activity 11 Registration Rights Agreement 8 Releasees 11 Section3.1(a) Matters 5 Stockholder 1 Tender Documents 3 Traded Securities 11 Transfer 2 US Corp. 1 Valuation Period 11 ii STOCKHOLDER AGREEMENT STOCKHOLDER AGREEMENT, dated as of February25, 2008 (this “Agreement”), by and among SXC Health Solutions Corp., a corporation organized under the laws of Yukon Territory, Canada (“Parent”), New Mountain Partners, L.P., a Delaware limited partnership (the “Stockholder”), and National Medical Health Card Systems, Inc., a Delaware corporation (the “Company”). W I T N E S S E T H: WHEREAS, concurrently with the execution of this Agreement, Parent, SXC Health Solutions, Inc., a Texas corporation (“US Corp.”), Comet Merger Corporation, a newly-formed Delaware corporation that is wholly-owned by US Corp. and an indirect wholly-owned subsidiary of Parent (“Merger Sub”), and the Company are entering into an Agreement and Plan of Merger, dated as of the date hereof (as amended, supplemented, restated or otherwise modified from time to time, the “Merger Agreement”) pursuant to which, among other things, Merger Sub will commence an exchange offer (the “Offer”) to acquire all of the outstanding shares of common stock, par value $0.001 per share, of the Company (“Company Common Stock”), and following the consummation of the Offer (or, subject to certain conditions, in lieu thereof), Merger Sub will merge with and into the Company (the “Merger”) and each outstanding share of Company Common Stock and each outstanding share, if any, of the Company’s SeriesA 7% Convertible Preferred Stock, par value $0.10 per share (“Company Convertible Preferred Stock”, and together with the Company Common Stock, “Company Stock”), will be converted into the right to receive the merger consideration specified therein. WHEREAS, as of the date hereof, the Stockholder is the record and beneficial owner, in the aggregate, of 6,790,797 outstanding shares of the Company Convertible Preferred Stock; WHEREAS, as a material inducement to Parent entering into the Merger Agreement, Parent has required that the Stockholder agree, and the Stockholder has agreed, to enter into this agreement and abide by the covenants and obligations with respect to the Covered Shares (as hereinafter defined) set forth herein. NOW THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I GENERAL 1.1. Defined Terms . The following capitalized terms, as used in this Agreement, shall have the meanings set forth below. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed thereto in the Merger Agreement. 1 “Beneficial Ownership” by a Person of any securities includes ownership by any Person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares (i)voting power which includes the power to vote, or to direct the voting of, such security; and/or (ii)investment power which includes the power to dispose, or to direct the disposition, of such security; and shall otherwise be interpreted in accordance with the term “beneficial ownership” as defined in Rule13d-3 adopted by the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended; provided that for purposes of determining Beneficial Ownership, a Person shall be deemed to be the Beneficial Owner of any securities which such Person has, at any time during the term of this Agreement, the right to acquire pursuant to any agreement, arrangement or understanding or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise (irrespective of whether the right to acquire such securities is exercisable immediately or only after the passage of time, including the passage of time in excess of 60days, the satisfaction of any conditions, the occurrence of any event or any combination of the foregoing). The terms “Beneficially Own” and “Beneficially
